DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Robert Tarcu, Reg. No. 64,622, on 12/20/2021.

The application has been amended as follows: 

IN THE CLAIMS:

In Claim 1, at Lines 4-5, change “radioactive agent” to --radiopharmaceutical agent--.

In Claim 2, at Line 3, change “radioactive agent” to   --radiopharmaceutical agent--.

In Claim 3, at Line 4, change “radioactive agent” to   --radiopharmaceutical agent--.

In Claim 6, at Lines 2-3, change “radioactive agent” to --radiopharmaceutical agent--.

In Claim 15, at Line 8, change “radioactive agent” to --radiopharmaceutical agent--.

In Claim 16, at Line 4, change “radioactive agent” to --radiopharmaceutical agent--.

In Claim 17, at Line 3, change “radioactive agent” to --radiopharmaceutical agent--.

In Claim 19, at Line 3, change “radioactive agent” to --radiopharmaceutical agent--.

Cancel Claim 22.

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record teaches many of the elements of the claimed invention, including a medical image diagnostic system including a first medical image diagnostic apparatus and a second medical image diagnostic apparatus, and comprising: processing circuitry configured to acquire first information related to an exposure dose of a subject from a radioactive agent, such as an external radiation beam or an injected contrast agent that will fluoresce in response to applied radiation, administered to the subject for imaging conducted by the first medical image diagnostic apparatus, and display reference information for determining imaging conditions of X-ray CT imaging conducted by the second medical image diagnostic apparatus to be performed with respect to the subject on a display, based on the first information and second information related to a reference dose.
However, the prior art does not teach the system wherein the administered radioactive agent is a radiopharmaceutical, such as an injected or implanted brachytherapy agent used in emission imaging (i.e., PET/SPECT) and/or radiation therapy, such that the system circuitry performs acquisitions and calculations of radiation doses, and subsequent imaging conditions, from emission values of the radiopharmaceutical, in the manner as required by Claim 1.
With respect to Claim 15, the prior art of record teaches many of the elements of the claimed invention, including a medical image diagnostic system including a first medical image diagnostic apparatus related to radiation and a second medical image diagnostic apparatus related to radiation, and comprising: processing circuitry configured to acquire first information related to an exposure dose by X-ray CT imaging conducted by the first medical image diagnostic apparatus performed with respect to a subject, and display reference information relevant to a radioactive agent to be administered to the subject on a display for imaging conducted by the second medical image diagnostic apparatus, based on the first information and second information related to a reference dose.
However, the prior art does not teach the system wherein the administered radioactive agent is a radiopharmaceutical, such as an injected or implanted brachytherapy agent used in emission imaging (i.e., PET/SPECT) and/or radiation therapy, such that the system circuitry performs acquisitions and calculations of radiation doses, and subsequent imaging conditions, from emission values of the radiopharmaceutical, in the manner as required by Claim 15.
With respect to Claim 16, the prior art of record teaches many of the elements of the claimed invention, including a radiation dose management apparatus comprising: processing circuitry configured to acquire first exposure dose information related to an exposure dose of a subject from a radioactive agent administered to the subject for imaging conducted by a first medical image diagnostic apparatus, and second exposure dose information related to an exposure dose by X-ray CT imaging conducted by a second medical image diagnostic apparatus performed with respect to the subject, and display the first exposure dose information and the second exposure dose information on a display.
However, the prior art does not teach the system wherein the administered radioactive agent is a radiopharmaceutical, such as an injected or implanted brachytherapy agent used in emission imaging (i.e., PET/SPECT) and/or radiation therapy, such that the system circuitry performs acquisitions and calculations of radiation doses, and subsequent imaging conditions, from emission values of the radiopharmaceutical, in the manner as required by Claim 16.
Claims 2-14 and 17-21 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Interview of 12/20/2021, in addition to Applicant response filed 11/30/2021, with respect to 35 USC 112 rejections and prior art rejections of the claims have been fully considered and are persuasive.  The 35 USC 112 rejections and prior art rejections of the claims have been overcome by the Examiner’s Amendment, in accordance with the Applicant Interview.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        01/18/2022